DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to Remarks and Amendments filed 07/28/2022.
Claims 1, 5, 8, 12, 15, and 18 have been amended.
Claims 1-20 have been examined and are pending.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Official Notice / Admitted Prior Art
With regard to claims 6, 13, 19, the common knowledge declared to be well-known in the art (i.e. It was old and well-known before the effective filing date of the claimed invention that it is common business practice to prevent monetary payments or rewards from being provided for fraud.) was previously taken to be Applicant admitted prior art because the Applicant failed to traverse the Examiner’s assertion of Official Notice as presented in Non-Final OA mailed 6/24/2020. To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by Applicant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice is inadequate.  Support for the Applicant’s assertion should be included. However, because Applicant failed to previously traverse Examiner’s Official Notice, the common knowledge or well-known in the art statement (as noted supra) has been taken to be admitted prior art. See MPEP 2144.03(C).
Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 8, 15: 
generating relational data via a transition matrix recording a number of clicks detected by each of the plurality of content providers from each of the plurality of user devices;
generating a first  representation of a user risk value based on the initial user risk value of the user device and the relational data; 
generating a second  representation of a content provider risk value based on the initial content provider risk value of the content provider and the relational data; 
determining a converged user risk value and a converged content provider risk value when the first representation and the second  representation converge…;
 determining a pair risk value based on the converged user risk value and the converged content provider risk value; and 
In response to the pair risk value being greater than or equal to a threshold risk value, editing identifiers of the content provider and the user device to create fraudulence labels. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the aforementioned steps, as drafted at this high level of generality, are simply a business idea/practice of assessing whether a content provider and a user are engaging in a fraudulent activity – i.e. “click” fraud. Furthermore, the mere nominal recitation of a generic server does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Examiner notes, the determination of a “pair risk value” is not technical in nature and there is no technical solution here to a technical problem – i.e. no particular relationship is recited between “pair risk value” and “converged user risk value and converged content provider risk value” and no particular “threshold risk value” is claimed as important in such relationship to apply the “fraudulence label(s)”. In effect, these steps are merely the general idea of assessing whether a content provider and a user are engaging in a fraudulent activity by some undisclosed relationships between observed clicks; thus, these steps seek to monopolize all possible “threshold risk values”, and relationships between such aforementioned observations, for purpose of editing identifiers of the content provider and the user device to create fraudulence labels. Again, this finding is reinforced by applicant’s lack of any substantial claim regarding what “condition” is actually important in order to apply a label of “fraudulence” on a content provider and user; e.g. what threshold condition will suffice? Will any threshold suffice? If the later, then such a label is effectively meaningless only lending to the finding that the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and “link” them to a field of use (i.e. decision regarding what actions constitute click fraud) or serve as insignificant extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “determining an initial user risk value associated with a user device, of a plurality of user devices…; determining an initial content provider risk value associated with a content provider, of a plurality of content providers…; wherein the edited identifiers are stored in a database; detecting… subsequent interactions involving the content provider and the user device…; determining,… the subsequent interactions as fraudulent [with the intended use] to prevent the subsequent interactions from resulting in a reward being received by the content provider and/or the user device”
However, these steps also do not present a technical solution to a technical problem. For example, storing edited identifiers in a database is insignificant extra-solution activity – applicant has not invented a new technique for storage nor of editing data. Furthermore, per Applicant’s own specification, e.g. as disclosed per at least [0046]: “For example, the initial user risk value and the initial content provider risk value may be associated with a click-through-rate ("CTR") for a user (e.g., a visitor of a webpage) and a content provider (e.g., a publisher), respectively.” However, the applicant did not invent CTR nor any special mechanism of method/system of receiving CTR, nor of measuring CTR, nor gathering such data, etc… Instead, at this level of generality, the features directed towards “determining an initial user risk value”, etc… are merely a data collection step to gather data (i.e. click data and CTR data) upon which the identified abstract idea operates. Similarly, there is no technical step involved with the “detection” and “determining subsequent interactions as fraudulent” steps. These are either descriptions of the intended interpretation/use of the abstract idea and/or merely insignificant extra-solution activity as relates to the identified abstract idea – i.e. some level of CTR is recognized by a business decision as being fraudulent. These additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application.
There are no additional element(s) or a combination of elements in the independent claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application thereof. The claim is directed to an abstract idea.
Further to Step 2A Prong 2, the dependent claims do recite a combination of additional limitations. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified method of organizing human activity into a practical application thereof. 
For example, dependent claims 2, 9, 16 recite limitations directed towards the following: “obtaining, prior to the initial user risk value being determined, user interaction data representing user interactions with the content provider in relation to a total amount of content presented to the user device by the content provider; and obtaining, prior to the initial content provider risk value being determined, content provider interaction data representing interactions by the user device with content presented by the content provider in relation to the total amount of content.” 
However, at this level of generality, this is merely a further description of the data-gathering step – i.e. obtaining CTR of user and obtaining CTR of content provider – note that CTR of a user is interaction data representing user interactions with the content provider in relation to a total amount of content presented to the user device by the content provider. As noted supra, Applicant did not invent CTR nor has he invented any new method/system for obtaining CTR. Instead, this collection of data is extra-solution activity in regards to the aforementioned abstract idea and is not significantly more than that identified abstract idea.
 Therefore, the Examiner does not find that these limitations integrate the abstract idea into a practical application. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, fail to integrate the method of organizing human activity into a practical application. A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims amount to no more than mere instructions to apply the exception using generic computer components (i.e. being implemented on at least one computing device having at least one processor, memory, and communications circuitry) and gather data (e.g. obtaining CTR, etc…) which do not integrate the method of organizing human activity into a practical application.  The same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, 15-18 are rejected under 35 U.S.C. 103 as obvious over Soldo et al. (U.S 9,027,127 B1; hereinafter, "Soldo") in view of Wang (US 2019/0114649 A1; hereinafter, "Wang").

Claims, 1, 8, 15: (Currently amended)
Pertaining to claims 1, 8, 15 as exemplified in the method steps of claim 1, Soldo teaches the following:
A method for identifying fraudulent content provider-user device pairs, the method being implemented on at least one computing device having at least one processor, memory, and communications circuitry, and the method comprising: 
determining, via the at least one processor, an initial user risk value 1 associated with a user device, of a plurality of user devices, based on a portion of content items, presented to the user device, that have been clicked; determining, via the at least one processor an initial content provider risk value associated with a content provider, of a plurality of content providers, based on a portion of content items, presented by the content provider, that have been clicked;  (Soldo, see at least [1:40-50], teaching e.g.: “The method includes accessing first historical information which is associated with Internet traffic to an Internet service that occurred at a first time…”; and per at least [5:31-6:45] and [7:13-31]: “…historical information in the form of data logs is referenced from publishers [plurality of content providers], such as data representing clicks received by the publishers…”; this data is referred to as “click logs”; click log data are collected over various periods of time, example elements collected include “amount of traffic”, “source IP, which represents the source IP address that generates a click”, “Publisher ID, which represents the unique identifier associated with a publisher”, “IPA size history information estimated from the click traffic to filter fraudulent click”, etc…; note that traffic is a representation of impressions regardless of click; therefore clicks per traffic is CTR. Soldo collects and logs Click data for both source IP and publisher ID. Therefore, whether CTR is explicitly stated by Soldo or not, because CTR is well-known to a person of ordinary skill in the art before the effective filing date of the claimed invention, CTR per source IP and CTR per publisher ID would have therefore been obvious to calculate from Soldo’s collected data with motivation to provide granular detail regarding click fraud because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649; Furthermore, Examiner notes that Applicant’s specification2, as per footnote, regarding initial user risk value and content provider risk value read on Soldo’s teachings regarding click logs including source IP and Publisher ID for “clicks”, i.e. where click for source IP per unit of traffic is CTR, as noted supra.); 
generating relational data via a transition matrix recording a number of clicks detected by each of the plurality of content providers from each of the plurality of user devices (Soldo, see at least [1:40-50] and [6:19-25], regarding “click logs” [relational data] which associates “clicks” with “source IP, which represents the source IP address that generates a click” and “Publisher ID, which represents the unique identifier associated with a publisher”; For example, per [6:19-25]: “In an implementation, each click, c, is associated with a source IP address, IP c, that generated the click, and with a publisher site, Pk, that hosted the resource that was clicked (e.g., a webpage feature such as an advertisement provided by a third-party).”; applicant’s description that the “data” is generated “via a transition matrix” is taken as non-functional descriptive material as applicant’s claims fail to require any particular use of a “transition matrix” to facilitate the generation of the data in question. Regardless, Examiner finds that matrices are within the level of ordinary skill in the art and therefore, even if not explicitly referenced by Soldo, a person of ordinary skill in the art would be motivated to implement Soldo’s described association using known methods/techniques within their level of, one of which would be a matrix, and therefore it would have been an obvious to have generated Soldo’s associations as described per at least [6:19-25] via a matrix [transition matrix] because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.);
generating, via the at least one processor, a first representation of a user risk value based on the initial user risk value of the user device and the relational (Soldo, see at least [1:40-50], [5:31-6:45] regarding “quality score” [first representation of a user risk value]; see also at least [8:10-43]); 
generating, via the at least one processor, a second representation of a content provider risk value based on the initial content provider risk value of the content provider and the relational data (Soldo, see at least [1:45-60], [5:31-6:45] regarding “fraud score” [second representation of a content provider risk value]) 
determining, via the at least one processor, a converged user risk value and a converged content provider risk value when the first representation and the second representation converge, wherein the convergence of first  representation and the second  representation comprises a change in the first  representation and the second  representation being less than a convergence value (Soldo, see at least fig. 7, and at least [9:30-45], teaching e.g.: “As shown in FIG. 7, a small fraction of clicks, about 1 % of the total number of clicks in this bucket, is identified near [being less than a convergence value] threshold level 0.7 that have both a high fraud score and a low quality score...”; “Quality score” and “fraud score” converge at a value of ~.3 near a threshold of 0.7  
    PNG
    media_image1.png
    746
    1006
    media_image1.png
    Greyscale
); 
determining, via the at least one processor, a pair risk value based on the converged user risk value and the converged content provider risk value; […] the pair risk value being greater than or equal to a threshold risk value (Soldo, see at least Fig. 7 and [9:30-44] e.g.: “…incremental quality score, i.e., the quality score associated with the incremental fraudulent clicks, can be determined. As shown in FIG. 7, a small fraction of clicks, about 1 % of the total number of clicks in this bucket, is identified near threshold level 0.7 that have both a high fraud score and a low quality score.”; the small fraction of clicks is at [equal to] or greater than the threshold of .7)  
Although Soldo teaches the above limitations, including quality score of a click and fraudulent score of a click which may converge at a threshold (e.g. threshold of .7 as depicted in Fig. 7 corresponding to ~1% of total clicks in the particular bucket being above this threshold), and as shown supra he teaches he collects historical data for each click including “source IP [user device ID], which represents the source IP address that generates a click” and “Publisher ID [content provider ID], which represents the unique identifier associated with a publisher”, he may not explicitly teach that he labels such Publisher IP [content provider] and source IP [user device] as fraudulent in response to the aforementioned conditions. However, regarding the nuanced features as recited below, Soldo in view of Wang teaches the following:
[in response to the pair risk value being greater than or equal to a threshold risk value ], edit identifiers of the content provider and the user device to create fraudulence labels therefor to indicate that the content provider and the user device are fraudulent entities, wherein the edited identifiers are stored in a database; detecting, by the at least one processor via the fraudulent labels for the fraudulent entities subsequent interactions involving the content provider and the user device, (Wang, see at least Fig. 2B and associated disclosure e.g. at least [0052] in view of [0090]-[0093] teaching e.g.: “…For example, a logical 1/0 (e.g., TRUE/FALSE) may be attributed to each publisher ID [editing identifier of Content Provider], which may indicate whether that particular publisher has been labeled as being a fraudulent publisher or a non-fraudulent publisher.  In some embodiments, publisher IDs that have been assigned the fraudulent publisher label may be suppressed [detecting subsequent interactions involving the content provider and the user device] so as to not allow those publishers from being served with any advertisements and/or impressions.  In some embodiments, a publisher ID that has been assigned the fraudulent publisher label (e.g., metadata indicating fraudulency) may be removed from the access altogether so as to terminate that publisher's existence within the system...”; such information may be stored in “publisher database 170”; see also at least [0095]-[0096]), and determining, via that at least on processor based on the database, the subsequent interactions as fraudulent to prevent the subsequent interactions from resulting in a reward being received by the content provider and/or the user device (Wang per at least [0090]-[0093] e.g.: “…Fraudulent publisher model generation system 602 may be configured to identify fraudulent publishers, flag those identified fraudulent publishers, and store the flagged fraudulent publishers within publisher database 170….”; this determination is based on stored information retrieved from e.g. “publisher database 170”, etc…)
In view of these findings, the Examiner understands that Wang teaches a known technique of editing a Publisher ID [content provider ID] to indicate a content provider is a fraudulent entity engaged in click fraud (i.e. a logical 1/0 (e.g., TRUE/FALSE) may be attributed to each publisher ID [editing identifier of Content Provider], which may indicate whether that particular publisher has been labeled as being a fraudulent publisher [to create fraudulence labels therefor to indicate that the content provider is a fraudulent entity] or a non-fraudulent publisher) and this technique is applicable to Soldo’s system/method (which as shown supra logs “Publisher ID” [content provider ID] as well as “source IP [user device ID], which represents the source IP address that generates a click”). Furthermore, the Examiner understands that Soldo himself provides motivation to extend Wang’s technique to not only edit Soldo’s “Publisher ID” [content provider ID] to create a fraudulence label but to extend this technique to Soldo’s logged source IP [user device ID] because Soldo notes (e.g. per at least [5:13-20]: “The graph shown in FIG. 4A depicts an example of a botnet-based attack. Bots typically execute on end-user machines, often because end-user machines are easier to compromise than large well-maintained proxies…”); i.e. Soldo teaches that bots, engaged in click fraud, are known to execute on end-user machines and therefore this label them as fraudulent by similarly applying Wang’s technique to IDs of such end-user machines (i.e. Soldo’s source IP [user device ID]). Therefore the Examiner finds that the limitations in question are merely application of a known technique of Wang extended, via motivation provided by Soldo, to edit both “Publisher ID” [content provider ID] as well as “source IP [user device ID], to yield predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have applied Wang’s technique, as modified per motivation noted supra, to the system/method of Soldo, because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious and furthermore "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).

Claims 2, 9, 16: (previously presented)
Soldo/Wang teaches the limitations upon which these claims depend. Furthermore, exemplified in the limitations of claim 2, Soldo teaches the following:
…further comprising: obtaining, prior to the initial user risk value being determined, user interaction data representing user interactions with the content provider in relation to a total amount of content presented to the user device by the content provider (Soldo, see at least [1:40-50], [5:31-6:25] and [7:13-31] historical information may include click logs; click log data are collected over various periods of time, example elements collected include “source IP, which represents the source IP address that generates a click” and “Publisher ID, which represents the unique identifier associated with a publisher”, etc…); and 
obtaining, prior to the initial content provider risk value being determined, content provider interaction data representing interactions by the user device with content presented by the content provider in relation to the total amount of content (Soldo, see at least [1:40-50], [5:31-6:25] and [7:13-31] historical information may include click logs; click log data are collected over various periods of time, example elements collected include “source IP, which represents the source IP address that generates a click” and “Publisher ID, which represents the unique identifier associated with a publisher”, etc).

Claims 3, 10: (currently amended)
Soldo/Wang teaches the limitations upon which these claims depend. Furthermore, Soldo teaches the following:
…wherein the user interaction data indicates the portion of content items, presented to
the user device, that have been clicked, and the content provider interaction data indicates the
portion of content items, presented by the content provider, that have been clicked (Soldo, see at least [1:40-50], [5:31-6:25] and [7:13-31], e.g. historical information may include click logs; click log data [CTR – i.e. portion of content items that have been clicked] are collected over various periods of time).

Claims 4, 11, 17 (previously presented)
Soldo/Wang teaches the limitations upon which these claims depend. Furthermore, Soldo teaches the following:
… wherein determining the converged user risk value and the converged content provider risk value comprises: a) determining a first user risk value of the first representation; b) determining a first content provider risk value of the second representation; c) determining a first difference between the first user risk value and the initial user risk value; d) determining a second difference between the first content provider risk value and the initial content provider risk value; e) determining whether the first difference and the second difference are less than a convergence threshold value and f) repeating steps a)-e) if the first difference and the second difference satisfy a convergence condition,  (Soldo, see at least [7:40-55], teaching e.g.: “step S112, a difference between the third IPA size and the second IPA size is determined by the at least one processor. The difference is compared to a threshold (step S114). At step S116, a determination is made whether the difference exceeds a threshold and, if so, the process branches to step S118 and an action is taken at a resource-provider system (including, without limitation, an advertisement system). Thereafter, the process ends at step S120. Alternatively, if the determination at step S116 is that the difference does not exceed the threshold, then the process branches to step S120,”); wherein the first user risk value is used as the initial user risk value and the first content provider risk value is used as the initial content provider risk value during the repeating of steps a)-e) (Soldo, see at least [7:32-39] teaching e.g.: “Continuing with reference to FIG. 5A, at step S110 a third IPA size is estimated by the at least one processor. The third IPA size may be estimated by applying an algorithm that uses the first IPA size (step S104) as well as a third number of computing devices sharing at least one IP address that accessed the Internet service at the second time. The third number of computing devices may be estimated based upon the number of computing devices that accessed the Internet service at the first time.”); and the convergence condition comprises the change in the first  representation and the second  representation being less than the convergence value (Soldo, see at least Fig. 7 and [9:40-45] e.g.: “…As shown in FIG. 7, a small fraction of clicks, about 1 % of the total number of clicks in this bucket, is identified near [less than the convergence value] threshold level 0.7 that have both a high fraud score and a low quality score…”)

Claims 5, 12, 18: (currently amended)
Soldo/Wang teaches the limitations upon which these claims depend. Furthermore, as exemplified in the limitations of claim 5, Soldo teaches the following:
…wherein the generating the relational data comprises: determining, for each of the plurality of content providers, a number of user interactions associated with each of the plurality of user devices (Soldo, see at least Figs. 6A-D and at least [9:4-30] teaching e.g.: “…FIG. 6C and FIG. 6D illustrate a sample group where the IPA size distribution detects machine-generated traffic that would have been undetected otherwise. For example, FIG. 6C shows the case of a publisher that has about 70% of its clicks in bucket 6…”); generating first transitional data representing transitions from user devices to content providers; and generating second transitional data representing transitions from content providers to user devices, wherein the first transitional data and the second transitional data are normalized (Soldo, see at least Figs. 6A-D and at least [9:4-30] 
    PNG
    media_image2.png
    787
    900
    media_image2.png
    Greyscale
).

Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as obvious over Soldo in view of Wang further in view of Applicant Admitted Prior Art

Claims 6, 13, 19: (currently amended, previously presented, previously presented)
Soldo/Wang teaches the limitations upon which these claims depend including: determining that the content provider comprises the fraudulent label (i.e. as already shown supra). Furthermore, Soldo teaches the following:
… wherein applying the fraudulent label comprises: obtaining content provider interaction data representing one or more subsequent user interactions detected by the content provider (Soldo, see at least [6:19-55]); 
Although Soldo/Wang teach the above limitations, they may not explicitly teach: and preventing one or more rewards [monetary compensation; per claims 13, 19] from being provided to the content provider in response to the one or more subsequent user interactions based on the pair risk value being greater than or equal to the threshold risk value. However, the Examiner notes that Soldo/Wang as shown supra have already been shown to teach labeling affiliate/publisher [content provider] and user device associated with a particular IP [user device] as fraudulent when found to be engaged in click-fraud [based on the pair risk value being greater than or equal to the threshold risk value]. Furthermore, per Applicant Admitted Prior Art: It was old and well-known before the effective filing date of the claimed invention that it is common business practice to prevent monetary payments or rewards from being provided for fraud. In view of these findings, the Examiner finds that trying to prevent a content provider from being paid [a reward or monetary compensation] for fraudulent clicks [in response to the one or more subsequent user interactions based on the pair risk value being greater than or equal to the threshold risk value] especially when the content provider has been found to engage in fraudulent activity and already labeled a fraud because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. Furthermore, when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions (e.g. preventing payment for fraud), a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.

Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as obvious over Soldo in view of Wang further in view of Marsa (US 8,533,825 B1; hereinafter, "Marsa").

Claims 7, 14, 20: (original, original, previously presented)
Although Soldo/Wang teaches the limitations upon which these claims depend, they may not explicitly teach the nuances as recited below. However, regarding these features exemplified in the limitations of claim 7, Soldo/Wang in view of Marsa teaches the following:
… further comprising: generating a bipartite representation of a relationship between each of the plurality of user devices and each of the plurality of content providers (Marsa, see at least Figs. 6-8 and [9:33-11:16], teaching e.g.: “…FIG. 8 depicts a diagrammatic representation of another example bipartite graph, showing high density subgraphs. In this example, bipartite graph 800 may be represented by G=(Vl, V2, E), where nodes in Vl correspond to entities of a first type (802) and nodes in V2 correspond to entities of a second type (804 ). For example, entities 802 may comprise IP addresses and entities 804 may comprise domains….”); and determining, based on the bipartite representation, at least one of: one or more of the plurality of user devices with which to apply a first weight to a corresponding user risk value, and one or more of the plurality of content providers with which to apply a second weight to a corresponding content provider risk value (Marsa, see at least Figs. 6-8 and [9:33-11:16], teaching e.g.: “…weights can be the number of clicks. For example, an edge may connect a visitor node with a referrer node if an IP address associated with the visitor node visits the same referrer at least five times during a certain defined period of time…. Each connection 806 may represent a link or association, perhaps weighted, between an IP address and a domain…” and “total weight”, etc… and “…these high density subgraphs may suggest potential collusion, the graph framework as described above can offer a broad approach to analyze relationships to detect collusion…”).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Marsa which are applicable to a known base device/method of Soldo/Wang to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to apply the techniques of Marsa to the device/method of Soldo/Wang in order to realize imitation because Soldo/Wang and Marsa are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant amended Claims 1, 5, 8, 12, 15, and 18 on 7/28/2022. Applicant's arguments (hereinafter “Remarks”) also filed 7/28/2022, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 101 and 103 rejection with additional citations to Soldo in view of Wang teaching applicant’s amended features.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes, Applicant’s specification discloses per at least [0046]: “For example, the initial user risk value and the initial content provider risk value may be associated with a click-through-rate ("CTR") for a user (e.g., a visitor of a webpage) and a content provider (e.g., a publisher), respectively.”
        2 Applicant’s specification [0046]: “For example, the initial user risk value and the initial content provider risk value may be associated with a click-through-rate ("CTR") for a user (e.g., a visitor of a webpage) and a content provider (e.g., a publisher), respectively.”